 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0014 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   MARIE ANTOINETTE ALCANTER                          DATE: October 25, 2019
                                                        TIME: 9:00 a.m.
15                                                      COURT: Hon. Garland E. Burrell, Jr.
                                  Defendant.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on October 25, 2019.
19
            2.     By this stipulation, defendant Marie Alcanter now moves to continue the status
20
     conference until November 22, 2019, and to exclude time between October 25, 2019, and November 22,
21
     2019, under Local Code T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      On April 3, 2019, the government produced discovery associated with this case
24
            that consisted of over 3000 pages of documents, including investigative reports, bank records,
25
            photographs, and other types of records.
26
                   b)      On April 17, 2019, the government produced over 5000 pages of additional
27
            discovery, including Cellebrite reports.
28
                   c)      Counsel for defendant Marie Alcanter requires additional time to review the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery, discuss it with her client, and obtain some additional records related to her client that

 2          counsel anticipates will take approximately one month to obtain.

 3                 d)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny her the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 e)      The government does not object to the continuance.

 7                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of October 25, 2019 to November 22,

12          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: October 23, 2019                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MIRIAM R. HINMAN
24                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: October 23, 2019                        /s/ HANNAH LABAREE
 1                                                  HANNAH LABAREE
                                                    Counsel for Defendant
 2                                                  MARIE ANTOINETTE ALCANTER
 3

 4

 5                                      FINDINGS AND ORDER
 6        IT IS SO FOUND AND ORDERED.
 7        Dated: October 24, 2019
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
